Citation Nr: 1140543	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a chest wound, including chest wall pain with paralysis to the chest cavity, oxygen desaturation, frequent respiratory pauses and limitation of motion.

2.  Entitlement to service connection for residuals of a right leg wound, including loss of feeling with pain, numbness and loss of balance.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to July 1970 and from August 1972 to March 1982.  

The Board initially remanded the Veteran's case for additional development in September 2009.  At that time, it was noted that the Veteran had raised additional claims, including entitlement to increased ratings for his service-connected posttraumatic stress disorder (PTSD) and left ulnar neuropathy, as well as claims of entitlement to service connection for chloracne and malaria.  The claims were referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The case was returned to the Board; however, another remand was required in July 2010.  The Veteran had submitted additional evidence to the Board and did not wish to waive consideration of the evidence by the AOJ in the first instance.  The above issues were not referred a second time in the remand.

The case is again before the Board.  A review of the claims folder does not reflect that any action was taken in regard to the previously referred issues.  Accordingly, the issues of increased ratings for PTSD and left ulnar neuropathy and issues of service connection for chloracne and malaria are referred to the AOJ for appropriate action.

Finally, as noted, the Board remanded the case for consideration of additional evidence in July 2010.  The AOJ considered the evidence and issued a supplemental statement of the case (SSOC) in July 2011.  The Veteran was advised that he had 30 days to submit additional comment and/or evidence in support of his claim.  The Veteran did submit a lengthy statement, with exhibits, that was received at the AOJ within the 30 day period.  However, the Veteran's case was returned to the Board by the AOJ without consideration of the Veteran's submission.  The AOJ later forwarded the submission to the Board in September 2011.  A further discussion of this evidence is contained in the decision below.


FINDINGS OF FACT

1.  The Veteran does not have residuals of a chest wound, including chest wall pain with paralysis to the chest cavity, oxygen desaturation, frequent respiratory pauses and limitation of motion, as a result of an injury or disease in service.

2.  The Veteran does not have residuals of a right leg wound, including loss of feeling with pain, numbness and loss of balance as a result of an injury or disease in service.

3.  The Veteran does not have a hearing loss disability for VA purposes in the right ear at any time during the pendency of this appeal.  The Veteran's hearing loss in the left ear is not the result of his military service.


CONCLUSIONS OF LAW

1.  Residuals of a chest wound of chest wall pain with paralysis to the chest cavity, oxygen desaturation, frequent respiratory pauses and limitation of motion were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Residuals of a right leg wound of loss of feeling with pain, numbness and loss of balance were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  A bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty in the U. S. Marine Corps from March 1969 to July 1970.  The Veteran's March 1969 entrance physical examination included an audiogram.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-10
LEFT
-5
-5
-5

5

According to personnel records in the claims folder, the Veteran served in combat in the Republic of Vietnam.  He suffered shrapnel wounds to the left chest wall and right lower leg on April 26, 1970.  The records of initial treatment of the wounds are not included in the available service treatment records (STRs).

The Veteran was given immediate medical attention and transferred to the Naval Hospital in Yokosuka, Japan, where he was admitted on May 2, 1970.  The discharge narrative summary noted that the Veteran suffered shrapnel wounds of the right leg and left chest wall.  The wounds were described as minor.  The wounds were debrided in Da Nang and the Veteran was transferred to the Naval hospital for further treatment.  

The summary described the left lateral chest wall wound as 2-centimeters (cm) by 4-cm and the right leg wound as 3-cm by 6-cm.  The wounds were said to be clean.  The summary reported that the wounds were sutured on admission, after treatment. The sutures were removed after 14 days.  The wounds were both said to be well healed.  The Veteran was noted to continue to have moderate tenderness in the calf of the right leg near the area of the wound.  He was transferred to a casual company for further convalescence.  

A July 1970 separation physical examination noted the presence of the two scars.  However, no abnormality or disability was associated with either scar.  The Veteran was found to be qualified for performance of duties of his rank at sea and/or in the field.  The Veteran was not afforded an audiogram at the time of his separation.  His hearing was measured by the whispered voice test with a score of 15/15 for both ears.  

The Veteran later served on active duty in the U. S. Air Force from August 1972 to March 1982.  His March 1972 enlistment physical examination was negative for any defects or abnormalities of the left chest wall or right leg.  His wounds of the left chest and right leg were listed on the Report of Medical History by way of notation with no comment as to any problems associated with the two wounds.  

The Veteran's hearing was tested on his enlistment and at several other times during his period of active service in the Air Force.  Audiometric testing in March 1972 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
5
LEFT
15
5
5
-
5

In-service treatment records include a periodic physical conducted in February 1977 with an audiogram which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
5

At his December 1981 separation medical examination, the Veteran reported a history of occasional unexplained hearing loss, usually occurring when standing for extended periods, when lying down, or with extended telephone usage.  He indicated that his symptoms were usually manifested by aural tinnitus, pressure, fullness and partially relieved by Valsalva maneuver.  However, a diagnosis of hearing loss was not provided.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
0
0
10
0

A clinical entry from May 1975 noted that the Veteran was kicked in the right side of the chest while taking a karate lesson.  He complained of an acute pain at the site and a little pain on respiration.  A chest x-ray of the chest and ribs was interpreted as showing no significant abnormalities.  The Veteran was also treated for residuals of an injury to his left elbow as a result of a fall in May 1975.  The Veteran underwent surgery for an ulnar neurolysis, and a left medial epicondylectomy in July 1975.  The discharge summary for the Veteran's hospitalization for his surgery noted his being wounded in the left chest wall and right leg in Vietnam.  There was also a notation that the Veteran had no particular problems associated with either wound but did have complaints of vague chest pain from time to time.

An entry from September 1976 reported that the Veteran suffered a head injury when he struck his left forehead.  He was evaluated for complaints related to headaches in April 1977.  A chest x-ray at that time was interpreted as not showing any significant abnormalities.  A clinic entry from December 1978 noted that the Veteran complained of numbness in his right leg in the area of his wound.  He was seen for a similar complaint in July 1979.  He was referred for a consult to physical therapy in July 1979 and again in August 1979.  The July 1979 consult noted the Veteran complained of an intermittent but chronic dull ache and numbness in the right lower leg in the area where he was wounded.  The observation was that the Veteran had a normal gait.  The plan was to reduce his pain and numbness.  An August 1979 follow-up noted the Veteran reported he was pain-free but still had intermittent numbness in his right leg.  He was discharged from physical therapy to home exercises.  

A clinical entry from December 1981 noted that the Veteran was considered a "jogger" and had twisted his foot (which foot not specified).  An x-ray was said to be negative for evidence of a fracture.  

As noted, the Veteran underwent a periodic physical examination in February 1977.  The two wound scars were noted on the physical examination.  The left chest wall scar was noted as well healed.  The Veteran had no complaints on his Report of Medical History as to his two wound scars.  

The Veteran's separation physical examination was conducted in December 1981.  The physical examination again reported the two wound scars with both as well healed.  The Veteran listed several affirmative responses on his Report of Medical History that were addressed as part of the physical examination.  In particular, he reported pain or pressure in his chest and cramps in his legs.  He also reported hearing loss.  The examiner noted that the Veteran said he experienced occasional, unexplained hearing loss that usually occurred when standing for extended periods, when lying down or with extended telephone usage.  This is discussed above in regard to the audiogram associated with the physical examination.  No hearing loss was diagnosed.  The examiner also said the Veteran reported pain or pressure in his chest that was manifested by shortness of breath and pain that radiated to the left side of the chest.  The Veteran reported having the symptoms since 1970 while in the Marine Corps.  The examiner noted that several electrocardiograms were normal.  

The examination report also included the results of a pulmonary function test (PFT).  The Forced Expiratory Volume in one second (FEV-1) was determined to be 96 percent of predicted value.  The Forced Vital Capacity (FVC) was said to be 90 percent of predicted value.  The FEV-1/FVC measure was 83 percent.  The examiner said the Veteran reported cramping while jogging and that the symptoms subsided with rest.  Finally, the examiner noted that the Veteran had sprained the right foot in December 1981.  

A review of the claims folder reflects that the Veteran submitted several claims for VA education benefits during his period of Air Force service, beginning in 1975.  A last payment of benefits is noted in 1981.

The Veteran submitted his initial claim for VA disability compensation benefits in January 2005.  The Veteran submitted copies of correspondence related to his being awarded the Purple Heart for his wounds in April 1970.  In regard to his hearing loss he noted his exposure to acoustic trauma in combat.  As to his chest wall and right leg disabilities, he associated them with the wounds he did sustain in April 1970.

The AOJ wrote to the Veteran in April 2005 to provide him with notice on how to substantiate his claim.  He was asked to submit and/or identify evidence that would support his claim.  The Veteran had previously submitted an authorization for records from a Vet Center in Ventura, California, for records associated with his then pending claim for service connection for PTSD.  He did not identify any other source of records and did not submit any other medical evidence.

The Veteran responded to the notice letter in May 2005.  He submitted a multi-page statement with 29 attachments to support the various issues for service connection that were pending at that time.  In regard to his chest wall and right leg issues, he cited to the Marine Corps correspondence that documented his being wounded and receipt of the Purple Heart.  He also said that his parents knew of his claimed symptoms and problems resulting from his two wounds.  He also cited the requirement for VA to apply the combat presumption for his claimed disabilities.  In regard to his hearing loss he cited to the multiple sources of acoustic trauma he suffered in service by listing the various weapons that had caused such trauma.  He again said his parents knew of his symptoms.  He also cited to the combat presumption to support his claim for service connection.

The Veteran was afforded a QTC Medical Services audiology examination in April 2005.  The audiologist noted the Veteran's in-service history of acoustic trauma, both in combat and in the Air Force, and noted that after service, he had worked as a gardener, office worker, and peace officer.  The Veteran reported that his current symptoms included hearing loss as well as a constant ringing or buzzing in his ears.  The examiner noted that the Veteran reported the onset of hearing loss since September 1969.  

Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
65
65
65
LEFT
65
65
75
60
75

Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  The report contained a graph for bone conduction study results but the graph was filled in with "did not test" indicators for the same frequencies as the above audiogram.  The examiner said that there was poor agreement between the Veteran's pure tone averages and his speech reception thresholds, indicating better organic thresholds.  She said the Veteran's responses were slow and inconsistent and he had to be coaxed to respond.  She stated the validity of the audiogram was considered poor.  The audiologist concluded that a diagnosis of hearing loss or an opinion on etiology was not possible because the test results were not valid. 

In a June 2005 addendum, the examiner indicated that the Veteran's psychiatric problems made it difficult to test him.  To address the Veteran's claim of hearing loss and confirm the presence of hearing loss, she recommended further testing at a VA facility.  

The Veteran was afforded a QTC examination to assess his PTSD claim.  Of note, the Veteran reported his two periods of military service.  He also said that he was a patrolman with the Los Angeles, California, police department for about 20 years.  He had not worked full-time in about two years and did casual labor.

Another QTC examination, to assess several medical issues, was also conducted in April 2005.  The examiner noted that the Veteran's breath sounds were symmetric with no rhonchi or rales.  He said the expiratory phase was within normal limits.  

The AOJ adjudicated the Veteran's claim in July 2005.  He was granted service connection for PTSD and given a 50 percent disability rating.  He was also granted service connection for scars, status post shrapnel wounds, to left chest wall and right calf.  A noncompensable disability rating was granted for those disabilities.  The Veteran's claim for additional disability involving the left chest wall and right leg, due to his shrapnel wounds, was denied.  His claim for service connection for bilateral hearing loss was also denied because there was no evidence of a current hearing loss disability.  The rating decision cited to the invalid results from the QTC audiology examination in support of its determination.

The Veteran submitted his notice of disagreement (NOD) in August 2005.  The Veteran expressed his acceptance of several of the rating actions taken by the AOJ.  Most notable, he accepted the 50 percent rating for his PTSD as well as the noncompensable disability rating for the scars associated with his two service-connected shrapnel wounds.  

The Veteran disagreed with the denial of service connection for disabilities associated with his chest wall and right leg and hearing loss.  He provided specific comments as to each issue he disagreed with.  He also submitted color photographs to show the wounds of the left chest wall and right leg at the time he was treated in service.  The photographs show the wounds with the sutures removed and the Veteran in military hospital garb.  In regard to his chest wall wound the Veteran said he had experienced pain from the injury and limitation upon some movement and difficulty with breathing at certain times.  He believed all of those symptoms were related to his chest wall wound.  As to his right leg the Veteran said he experienced pain and loss of feeling and numbness in his lower leg and ankle that caused him to have balance and equilibrium problems.  He asked that his hearing be retested by a different individual.  This was done by way of a VA examination in December 2009.

The Veteran submitted a lay statement from [redacted], that was received in August 2005.  He stated he had known the Veteran for 50 years, to include before and after his Vietnam service.  Mr. [redacted] provided a very passionate endorsement of the Veteran's military service in combat and the psychic trauma experienced by the Veteran.  However, he did not provide any information pertinent to the issues on appeal.  

The Veteran submitted a duplicate copy of his NOD, along with two additional lay statements in August 2005.  The statements from [redacted], and [redacted], did not address the issues on appeal.  Rather, the statements focused on the Veteran's PTSD symptoms.  Both individuals attested to knowing the Veteran for a number of years, [redacted] since 1985, and his having had done gardening work for them.  Neither individual made any comment regarding the Veteran experiencing difficulties in his work because of problems related to his chest, limitation of motion or shortness of breath or his right leg and any problems with a loss of balance or equilibrium or complaints of pain.  Neither statement addressed the Veteran having any difficulty in hearing.

The Veteran perfected his appeal in March 2007.  He also submitted a multi-page statement in support of his contentions.  He addressed the reasons and bases portion of the statement of the case (SOC) that was issued to him in January 2007.  He did not feel that the evidence he had submitted had been fairly considered.  He disputed the AOJ's use of the word minor to describe his wounds as he believed his chest wall wound was much more severe and that he had had major, life threatening surgery as a result of his being wounded.  He argued that his initial treatment records from his being wounded should be obtained.  He again referred to VA's obligation to afford him a combat presumption and cited to 38 U.S.C.A. § 1154(b) (West 2002).  He believed his QTC examination was inadequate and that he should be afforded a magnetic resonance imaging (MRI) or computed tomography (CT) study.  

As to his right leg he felt insulted at the use of the word "minor" to describe his wound.  He asserted that he should receive an MRI or CT scan to assess his disability.  The Veteran also felt that his QTC audiology examination was inadequate and that the examiner did not conduct a professional examination.  

The Veteran testified at a Travel Board hearing in May 2009.  The Veteran read a statement into the record for his primary testimony.  He stated that he believed his chest wall and right leg wounds should each be a 100 percent rating to compensate him for his pain and suffering over the years.  He again cited to 38 U.S.C.A. § 1154(b) as requiring VA to afford him the presumption regarding the severity of his wounds.  He asserted that VA had failed to acknowledge his combat service.  Much of his statement involved PTSD-related matters.  He expressed his displeasure with his QTC audiology examination.  The Veteran referred to items of evidence he had previously submitted to include a September 1971 VA letter to him that acknowledged his application for medical care and the issuance of a VA patient data card in 1990.  He said he had tried to get treatment but had not been successful.  

The Board remanded the Veteran's claim for additional development in September 2009.

The Veteran was afforded a VA examination to assess his claim involving his chest wall and right leg in December 2009.  The examiner noted that he had reviewed the claims folder as part of the examination.  In regard to the right leg the examiner noted that the Veteran was wounded in April 1970.  The Veteran reported he had numbness in the right leg from the upper calf to his foot.  He said that he could not stand for long periods of time because could not feel anything and he would fall.  The Veteran said his right leg had been like this since Vietnam.  He reported that he never received any treatment for his right leg.  The Veteran said he was self-employed as a gardener.

As to the right leg, the examiner said the muscle group in the area of the shrapnel wound involved muscle group XI.  This included the posterior and lateral crural muscles of the calf; gastrocnemius and soleus; tibialis posterior, peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris muscles.  The examiner said the muscle strength was a "5".  There was no functional impairment or weakness on flexion and extension.

The examiner noted that the nerves in the area of the shrapnel wound were the tibialis anterior; deep peroneal, and the extensor digitorum longus and brevis nerves.  The sensory function testing showed normal vibration and decrease to pain.  There was also subjective diminished sensation to pinprick over the right upper and lower leg laterally, centrally and medially.  The examiner also said there was decreased subjective sensation to light touch.  He said this was in the upper and lower leg laterally, centrally and medially.  The examiner reported there was normal position sense.  

The reflexes of both knees and both ankles were reported as 3+.  The left plantar and right plantar reflexes were said to be normal.  There was no muscle atrophy, abnormal muscle tone or bulk, no tremors, tics or other abnormal movements.  There was no effect on the function of any joint.  The examiner said the Veteran did have an antalgic gait but that it was exaggerated by the Veteran.  X-rays of the right tibia/fibula were interpreted to show no fractures with normal bony mineralization and the soft tissues were unremarkable.  An x-ray of the right ankle was interpreted to show that the osseous structures of the ankle were unremarkable, without evidence of fracture, dislocation or subluxation.  The ankle mortise was said to be within normal limits.  There was no evidence of joint effusion or soft tissue swelling.  There was an inferior calcaneal bone spur.  

The examiner noted that there was no paralysis or neuralgia present in the right lower leg.  There was subjective evidence of neuritis.  The examiner provided a diagnosis of peripheral neuropathy affecting the dermatomes of L2, L3, and L4.  He also said it was less likely that the Veteran exhibits any pathology attributed to his in-service shrapnel wound of the right leg to include pain, loss of feeling with numbness, right ankle pain or loss of balance.  In support of this opinion the examiner said the Veteran had a well healed scar on the lateral proximal "left calf".  He said there was no muscle atrophy, loss of hair or diminished pulses in the right leg which would be indicative of a nerve or peripheral vascular complication from the shrapnel wound.  X-rays of the right tibia/fibula and ankle were negative for shrapnel, fracture, dislocation or subluxation. 

The examiner said the sensory examination showed diminished sensation in the right lower leg but also in the right upper leg.  This was not consistent with the shrapnel wound.  The examiner also noted that the STRs described the Veteran's wound as minor and that it healed without complications.  The scar is well healed with no erythema, edema, drainage or evidence of improper healing.  He said the Veteran exaggerated his complaints of pain when the scar was touched and there was no objective evidence to support the complaint.  

The examiner also noted that the STRs showed treatment for a shrapnel wound of the left chest wall in April 1970.  He noted the wound was debrided, sutured and closed.  He also noted that the chest x-ray was negative and that the wound healed without complications.  He noted that the Veteran reported chronic shortness of breath and pain with reaching and stretching of his chest wall.  The symptoms were described as intermittent with remissions.  

As to cardiac history, the examiner listed no history of hypertension, syncope or angina but said there was a history of dizziness, fatigue and dyspnea on mild exertion.  There was no history of non-productive cough, productive cough, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, right ventricular hypertrophy (RVH), or pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in the lung, pulmonary embolism, or pleurisy with empyema.  He said there was a positive history of dyspnea, non-anginal chest pain and sleep apnea.  The chest pain occurred at rest and on exertion.  The pain was described as pain with stretching of the chest wall.  

The examiner reported there was no evidence of congestive heart failure or pulmonary hypertension on examination.  There was no evidence of abnormal breath sounds.  A chest x-ray was interpreted to show no focal parenchymal opacity, pneumothorax or pleural effusion.  The Veteran was afforded a PFT.  The examiner reported the results as showing a normal FEV-1 and normal FEV-1/FVC ratio.  He also said the PFT showed a normal vital capacity (VC), total lung capacity TLC), residual volume (RV) and diffusion Capacity of the Lung for Carbon Monoxide (DLCO).

The examiner included several STR entries in the examination report.  In particular, the May 1970 narrative summary from the Naval Hospital was included as well as several clinical entries from the Veteran's Air Force STRs.  

The examiner provided a diagnosis of status post shrapnel wound of the left chest wall.  The examiner also opined that it was less likely as not that the Veteran currently exhibited any pathology attributable to his in-service shrapnel wound of the chest.  The examiner noted the Veteran's complaints of pain in the chest on movement but said there was no objective evidence of any paralysis, limitation of motion or respiratory conditions that were attributable to the shrapnel wound of the chest.  He cited to the normal chest x-ray and PFT.  He also said that the STRs described the chest wound as minor and that it healed without complication.  The scar was well healed with no evidence of erythema, edema, drainage or evidence of improper healing.

The Veteran was also afforded a VA audiology examination in December 2009.  The examiner noted that she had reviewed the claims folder as part of the examination.  She incorporated the results for every audiogram included in the Veteran's claims folder in chart form.  She also included the audiometric results from the QTC examination of April 2005.  The examiner noted the Veteran's combat service, to include his being wounded in action, and his exposure to acoustic trauma as a result of such combat service.  The Veteran denied post-service occupational or recreational noise exposure.

Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
25
35
LEFT
35
20
30
30
35

Speech recognition scores were 84 percent correct in the right ear and 80 percent correct in the left ear.  The examiner said that only pure tone thresholds should be used in evaluating the Veteran's hearing loss.  She said the word recognition scores were not considered reliable because the Veteran demonstrated a slow and laborious response pattern during speech recognition testing.  She said his responses were not consistent with regard to the sounds he heard versus missed.  The examiner said she noticed an accent and that the Veteran reported that he learned English as a second language when he started school.  He considered this a complicating factor in understanding the words.  The examiner did say that, after coaching, speech reception thresholds were consistent with the pure tone averages.  

The examiner said there was a mild sensorineural hearing loss at 4000 Hertz in the right ear and a mild sensorineural hearing loss in the left ear except at 1000 Hertz.  The examiner referred to the STR evidence of audiometric testing and said that the Veteran's hearing thresholds were within normal limits bilaterally at the time of his separation examination [in 1981].  She also said that, with exception of borderline significant increases at 500 Hertz in the left ear and 4000 Hertz in the right ear, there were no significant changes in hearing threshold levels between entrance in March 1969 and separation in December 1981. 

The examiner noted that the audiogram results in the right ear did not meet the standard for a VA hearing loss disability.  She further noted that the Veteran did have a hearing loss for VA disability purposes in the left ear.  The examiner noted the Veteran's normal hearing thresholds at the time of discharge.  She also cited to a conclusion reached in the 2005 Institute of Medicine's report that stated "[t]he committees understanding of the mechanisms processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier exposure is extremely unlikely."  Based on the normal thresholds and the cited literature, the examiner concluded that it was less likely as not that the Veteran's mild sensorineural hearing loss in the left ear was caused or aggravated by acoustic trauma and/or noise exposure in service.  

The AOJ confirmed the denial of service connection.  A SSOC was issued that explained the basis for the continued denial in March 2010.  The case was returned to the Board.

As noted in the Introduction, the Veteran submitted additional argument and evidence directly to the Board that was received in April 2010.  He provided specific and direct comments for each of the three issues on appeal as well as 26 tabbed attachments.  The Veteran expressed his displeasure with the VA examination of his chest wall and right leg issues.  He said the examiner was never identified to him.  He did not like the manner in which the examination was conducted and he said the report did not include the results of his PFT.  He also said the examiner had not considered the color photographs of his two wounds.  In regard to the right leg issue, the Veteran noted that the examiner referred to the "left calf" at one point in the report.  He felt that this tainted the entire examination.  In regard to his hearing loss issue, the Veteran again berated the April 2005 examiner.  As to his recent VA examination, he did not address the findings or opinions provided by the examiner.  Rather, he reasserted his exposure to acoustic trauma in service.  

The exhibits included duplicate photographs of the Veteran's right leg and chest wounds as well as photographs of his foot and ankle, duplicates of lay statements from [redacted] and [redacted], as well as a duplicate of his original stressor statement.  The Veteran submitted duplicate copies of the VA letter from September 1971 and his VA patient data card.  In short, none of the exhibits provided any support for any current disability claimed aside from the Veteran's own lay statement.

As the evidence was received at the Board without consideration by the AOJ, the Board wrote to the Veteran in June 2010.  He was asked if he would consider waiver of consideration of the evidence by the AOJ.  The Veteran responded that same month that he would not waive consideration by the AOJ.  Thus, the Board remanded the case in July 2010 for the AOJ to consider the evidence.

The AOJ did consider the evidence and issued a SSOC in July 2011.  The Veteran's claim for service connection for the three issues on appeal remained denied.  The Veteran submitted additional argument and exhibits that were received at the AOJ on August 24, 2011.  This was within the 30-day period allowed for him to respond to the SSOC.  However, the AOJ took no action on the submission.  The case was returned to the Board.

The AOJ forwarded the submission from the Veteran to the Board where it was received in September 2011.  The submission included a statement from the Veteran and attachments.  In the statement he expressed his belief that he was being discriminated against on the basis of race.  He complained of the lack of medical qualifications of the VA examiner that conducted his chest wall and right leg examination.  He repeated his assertion that he was entitled to a combat presumption.  He also cited to 38 C.F.R. § 3.303(d) for allowing service connection for a disability manifest after service.  His statement also included contentions regarding several issues not on appeal.  Finally, the Veteran included argument regarding payments he felt he was due in regard to his dependents.  

The material submitted in regard to his dependents is not relevant to the pending claim.  The attachments submitted that are not related to the dependency issue is duplicative of material previously submitted.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

The evidence of record shows that the Veteran was awarded a Combat Action Ribbon for his service in Vietnam as well as a Purple Heart for his service-connected wounds to his left chest wall and right leg.  The evidence clearly establishes the Veteran as having participated in combat.  In that case, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

A.  Residuals of a Chest Wound, including Chest Wall Pain
with Paralysis to the Chest Cavity, Oxygen Desaturation,
Frequent Respiratory Pauses and Limitation of Motion

The Veteran has maintained that his shrapnel wound of the left chest wall was more encompassing and severe than VA has acknowledged.  His specific claim has been for residuals as identified above.  However, other than his own lay statements, he has not provided any other evidence in support of his claim.  

The Veteran's Marine Corps STRs clearly document the wound to the left chest wall.  The May 1970 discharge summary is a comprehensive statement of the wound, its status as a minor wound, and how it healed well within the period of convalescence at the Naval hospital.  Moreover, it is contemporaneous with the Veteran being wounded and treated.  Thus, it provides the most probative evidence of record as to what the extent of the wound was at the time.  His July 1970 physical examination found him fit for sea and shore duty.

The Veteran then served nearly 10 years in the Air Force.  He had no complaints regarding his chest wall wound on his enlistment in the Air Force.  His wound was noted as a scar on examination in March 1972.  The Veteran had a specific examination of the chest after being kicked during a karate lesson in 1975.  A chest and rib x-ray was negative at the time and there was no complaint of longstanding problems with the chest wall at that time, especially relating back to being wounded in 1970.  The July 1975 hospital summary reported the Veteran as having complaints of vague chest pain from time to time.  Another chest x-ray from April 1977 was negative.  The December 1981 separation examination noted the Veteran's complaints of pain or pressure in the chest that included shortness of breath and pain that radiated to the left side.  Electrocardiograms were said to be negative.  

The Board notes that 38 C.F.R. §§ 4.96, 4.97 (2011) pertain to rating disabilities of the respiratory system.  Several of the diagnostic codes rely on the results of a PFT in order to rate a particular disability.  In general, the rating criteria provides for a 10 percent rating where there is an FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  The Veteran had a PFT with his physical that did not reflect any disability.  

A 2005 examination, although not specifically reviewing the Veteran for his claimed disability, did not show any problems with the lungs or chest wall.  The 2009 VA examination report also found no evidence of the symptoms claimed by the Veteran.  Moreover, the examiner found no additional disability that was related to the shrapnel wound in service.  The opinion was grounded in a thorough review of the medical evidence of record as well as findings from the examination.

Other than the 2005 and 2009 examinations, there is no additional medical evidence of record to review in assessing the Veteran's claim.  He has made multiple statements regarding what he believes are symptoms that are residuals of his shrapnel wound of the chest.  However, the objective medical evidence of record does not support his contentions.  In particular, there is no medical evidence of paralysis to the chest cavity, oxygen desaturation, frequent respiratory pauses or limitation of motion.  

The Veteran has not provided any objective evidence to contradict the medical evidence and opinion of record.  He has provided his lay statements and testimony.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is not competent to provide lay evidence as to his chest wall wound being more severe than was documented in the immediate treatment records.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Upon consideration of all of the evidence of record, the Board finds that it does not support service connection for a disability of the chest wall, to include paralysis to the chest cavity, oxygen desaturation, frequent respiratory pauses or limitation of motion.  The claim for service connection is denied.

B.  Residuals of a Right Leg Wound, 
including Loss of Feeling with Pain,
Numbness and Loss of Balance

The same STR evidence cited in regard to the chest wall issue is applicable here.  The May 1970 hospital summary provides a comprehensive review of the Veteran's right leg shrapnel wound.  It was noted as minor.  No nerve involvement was found.  At the time of discharge there was some subjective tenderness in the area of the wound.  There were no complaints related to the right leg wound on the July 1970 separation examination.  

The Air Force STRs are negative for any complaints involving the right leg on the enlistment physical in March 1972.  There are several entries beginning in late 1978 and in 1979 that note the Veteran complained of numbness in the right leg in the area of his shrapnel wound.  No specific diagnosis was made of a chronic disorder or condition.  An entry from December 1981 noted an injury to the right ankle while jogging.  The Veteran was said to be a jogger at that time.  The December 1981 separation physical noted the Veteran complained of cramps in his legs while jogging that subsided with rest.  Again, no finding of an impairment of the right leg, to include loss of feeling, numbness or loss of balance was found on examination.

As with the chest wall issue, there is no additional medical evidence of record other than the examinations of 2005 and 2009.  The Veteran was not specifically examined for his right leg complaints in 2005.  The 2009 examination was extensive.  The examiner noted the muscles and nerves located in the area of the shrapnel wound.  The examiner found no evidence of nerve or muscle involvement.  The examiner noted findings of decreased sensation, based on subjective reporting by the Veteran; however, the examiner discounted such findings as the Veteran also reported the same decreased sensation in the upper right leg in an area that would not be affected by the shrapnel wound. 

The examiner included a number of STR entries in the examination report, to include the May 1970 hospital summary and clinical entries from the Air Force.  The examiner concluded that there was evidence of peripheral neuropathy on the current examination but found that it was not related to the Veteran's shrapnel of the right leg.  The examiner cited to the medical evidence of record in support of his conclusion.  

As with the chest wall issue, other than the 2005 and 2009 examinations, there is no additional medical evidence of record to review in assessing the Veteran's claim.  He has made multiple statements regarding what he believes are symptoms that are residuals of his shrapnel wound of the right leg.  However, the objective medical evidence of record does not support his contentions.  In particular, there is no medical evidence of loss of balance and the noted decreased sensation has not been related to his shrapnel wound or military service.  

The Veteran has not provided any objective evidence to contradict the medical evidence and opinion of record.  He has provided his lay statements and testimony.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr, Jandreau, and Charles, supra.  He is not competent to provide lay evidence as to his shrapnel wound of the right leg being more severe than was documented in the immediate treatment records.  See Woehlaert, Davidson and Jandreau, supra.  

In light of the medical evidence of record, to include the opinion from the 2009 VA examination, the Veteran's claim is denied.


C.  Bilateral Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board notes that the results of the QTC examination of April 2005 provided tentative results that would establish a hearing loss disability for VA purposes.  However, as the examiner stated that the results were not valid, they are not for consideration.

The December 2009 VA examiner determined that the Veterans' speech recognition scores at that time also were not valid and should not be used in determining whether there is a hearing loss disability.  Both scores would establish a hearing loss disability as per 38 C.F.R. § 3.385.  The results of audiometric testing demonstrated that there was not a hearing loss disability for VA purposes in the right ear but there was in the left ear.

The examiner reviewed the several audiograms of record, to include those in the Air Force that were done, essentially, in the 10 years following the Veteran's exposure to acoustic trauma in combat and his noise exposure to aircraft in the Air Force.  She determined that results of those audiograms, combined with the current results did not support a conclusion that the Veteran's left ear hearing loss was related to noise exposure in service.  The examiner cited to medical literature for the proposition that a delay of many years of a noised-induced hearing loss is extremely unlikely.  The examiner considered the Veteran's subjective reporting and the objective medical of evidence and concluded that the left ear hearing loss was not related to service.

The Veteran has not provided any objective evidence to contradict the medical evidence and opinion of record.  He has provided his lay statements and testimony.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his claimed hearing loss.  See Barr, Jandreau, and Charles, supra.  He is not competent to provide lay evidence as to his having a hearing loss for VA purposes or that any current hearing loss is related to noise exposure in service.  See Woehlaert, Davidson and Jandreau, supra.  

In light of the examiner's thorough examination and opinion, the Board must deny service connection for hearing loss in the left ear as it is not related to service, nor was it manifest to a compensable degree within one year after service.  In addition, the Board must deny service connection for hearing loss in the right as there is no currently demonstrated disability, nor at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Rabideau, Brammer.  

Combat Service

In evaluating this claim, the Board has considered for application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which provides for proof of a claim by satisfactory lay, or other evidence, for combat veterans, under certain conditions.  See Collette, supra.  The Veteran has raised this presumption in a number of his statements and his testimony.

His combat service is conceded.  The shrapnel wounds of the chest and the right leg are documented.  There are no separate or additional wounds from combat that have gone undocumented.  Rather, the Veteran disputes the results of how his wounds in service have been characterized and the findings regarding his residuals.  Thus, there is no basis for applying a combat presumption in evaluating the chest wall and right leg issues.  The evaluation of those issues rests on the evidence that is of record.  Therefore, although the Veteran's lay statements have been considered as discussed above, it is the objective medical evidence of record that is more probative on deciding the two issues.  The objective medical evidence is against the claim for the reasons provided.

In regard to the Veteran's hearing loss, his combat exposure to acoustic trauma has been conceded.  That is, in essence, the incurrence of a disease or injury in service as allowed for by 38 U.S.C.A. § 1154(b).  However, there still must be competent evidence to establish a current disability and to relate a current disability to service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

As discussed in the section regarding the hearing loss issue, the Board has considered the Veteran's lay statements.  However, here there is no evidence of a hearing loss disability for VA purposes in the right ear.  Further, although there is evidence of a hearing loss disability in the left ear, the objective medical evidence of record is more probative in finding that the left ear hearing loss is not related to service.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for the issues on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in January 2005.  The AOJ wrote to the Veteran in April 2005.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.

The Veteran responded to the letter in May 2005.  He did not submit any additional medical evidence and did not identify any further source of evidence to be contacted.  He provided specific comments in support of why service connection was warranted for the issues on appeal.  He also included 29 attachments in support of his argument.  

The Veteran's claim was denied in July 2005.  He submitted his NOD in August 2005.  He provided specific contentions as to why the evidence of record supported service connection.  	

He submitted a supplement to his NOD, also in August 2005.  He included a number of attachments as evidence, to include several lay statements from friends.  

The Veteran was provided with the notice required by Dingess by way of separate correspondence dated in March 2006.

The AOJ re-adjudicated the Veteran's claim in January 2007.  Service connection remained denied and he was issued a SOC at that time.

The Veteran perfected his appeal in March 2007.  He provided specific arguments as to why service connection was in order.  He cited to a number of decisions by the Court as well as to statutory and regulatory provisions he believed as applicable and supportive of his claim.  

The Veteran testified at a Travel Board hearing in May 2009.  He submitted a 14 page statement with 17 attachments at that time.

The Board remanded the claim for additional development in September 2009.

Additional development was conducted.  The AOJ re-adjudicated the claim in March 2010.  The Veteran's claim remained denied.  He was issued a SSOC that listed the evidenced added to the record and the basis for the continued denial of his claim.  The case was returned to the Board.

As noted, the Veteran submitted additional argument and attachments to the Board and wanted the case remanded for consideration by the AOJ.  The Board remanded the case in July 2010.

The AOJ reviewed the additional argument and evidence and again denied the claim in July 2011.  The Veteran was issued a SSOC that addressed the additional evidence and the basis for the denial that same month.

The Veteran again submitted additional argument and evidence to the AOJ but it was not considered by the AOJ.  The evidence was forwarded to the Board in September 2011 and was considered by the Board in its appellate review.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements, the submission of evidence he believed supported his claim as well as identifying what he believed to applicable Court decisions, as well as statutory and regulatory provisions.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs and Marine Corps personnel records.  The Veteran did not identify any private records to be obtained on his behalf and did not submit any.  He did not report any treatment from VA.  The Veteran testified at a Travel Board hearing in May 2009.  He was afforded QTC and VA examinations.  The Board remanded the case for additional development in 2009 and to address additional evidence added to the record in 2010.

As noted, the Veteran was afforded a QTC audiology examination, the results of which were declared by the examiner as invalid.  The Veteran was afforded VA examinations for his hearing loss, chest wall and right leg issues in December 2009.  The Board finds that the examination reports contain the necessary medical opinions.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

The Board finds that the December 2009 VA opinions obtained in this case are adequate.  The examiners indicated that the Veteran's claims folder had been reviewed as part of the examination.  Specific and relevant evidence from the STRs was included in both examination reports.  The examinations included a review and discussion of the Veteran's STRs as well as a discussion of the Veteran's claimed symptoms.  The Veteran's PFT results, while not listed by specific values, were reported as normal in the examination report.  Based on the medical evidence of record and evaluations of the Veteran, the examiners provided an etiological opinion concerning the Veteran's claimed disabilities and the lack of a relationship to service; or, in the case of right ear hearing loss, the absence of a disability.  

The Board notes that the Veteran raised generalized objections as to the qualifications of the VA examiner that conducted the examination regarding his chest wall and right leg issues in his statement of August 2011.  The Veteran stated unfounded challenges as to the education level of the examiner and his competence.  He also made unfounded accusations of racial bias.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

The Veteran has not identified any specific element that would demonstrate that the examiner was not qualified to conduct the examination.  The examiner reported the results of specific tests administered, and interpreted, by others.  The examiner did not interpret the results himself.  Upon a thorough review of the examination report, the Board finds no basis to lend any credence to the Veteran's challenge.

In regard to the evidence submitted by the Veteran to the AOJ in August 2011, the Board finds that the AOJ was not required to issue a SSOC in regard to the evidence.  The pertinent regulation, 38 C.F.R. § 19.37(a) (2011), provides that evidence received at the AOJ before a case is transferred to the Board will be addressed in a SSOC.  The provisions also provides that a SSOC is not required where the evidence duplicates evidence already of record and was discussed in a SOC or SSOC or the evidence is not relevant to the issue(s) on appeal.  

In this case, the evidence submitted by the Veteran was duplicative of evidence submitted on several prior occasions and the evidence had been addressed by the SOC and SSOC issued in the case.  The argument submitted by the Veteran, to the extent it was related to the issues on appeal was also duplicative of his prior arguments.  The personal attacks leveled by the Veteran were not relevant to the issues on appeal.  Thus, there was no requirement for the AOJ to issue an SSOC in regard to the submission.  Moreover, there was no prejudice to the Veteran in that the AOJ did not consider the submission as the Board considered the evidence in its appellate review.  To remand for the purposes of issuing a SSOC would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Finally, the Veteran has stated that he believed the records of his initial treatment of his wounds at Da Nang were necessary in the adjudication of his claim.  The records are not included in the STRs provided to VA.  However, there is the May 1970 hospital summary that reports on the Veteran's wounds within a week of his having been wounded.  Moreover, there are an additional nearly 10 years of STRs that followed the Veteran's being wounded in 1970, 1972 to 1982, that provide documentation of the Veteran's status.  

The Veteran asserts his lay opinion as to the severity of his wounds.  However, there is clear and contemporaneous records of his wounds and their residuals that refute his assertions as to the extent and severity of his wounds.  The Board finds that there is no prejudice to the Veteran owing to the absence of any records of treatment at Da Nang.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.






ORDER

Entitlement to service connection for residuals of a chest wound, including chest wall pain with paralysis to the chest cavity, oxygen desaturation, frequent respiratory pauses and limitation of motion, is denied.

Entitlement to service connection for residuals of a right leg wound, including loss of feeling with pain, numbness and loss of balance, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


